        Case 14-38687         Doc 52 Filed 06/14/19 Entered 06/14/19 10:31:48                       Desc NTC
                                 Domestic Support Obligatio Page 1 of 1
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
Richard R Rolinskas                                            Case No. 14−38687
25647 Bridle Path                                              :
Channahon, IL 60410                                            Chapter : 13
SSN: xxx−xx−3262 EIN: N.A.                                     Judge :   Pamela S. Hollis

Shari E Rolinskas
25647 Bridle Path
Channahon, IL 60410
SSN: xxx−xx−6253 EIN: N.A.



                       NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                             OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: June 14, 2019                                         Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
